NUMBER 13-16-00439-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


FABIAN IGNACIO FAZ FLORES,                                                 APPELLANT,

                                             v.

THE STATE OF TEXAS,                                                          APPELLEE.


                     On appeal from the 93rd District Court
                          of Hidalgo County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
           Before Justices Rodriguez, Benavides, and Longoria
                            Order Per Curiam

       This cause is currently before the Court on appellant's fifth motion for extension of

time to file the brief. The reporter’s record was filed on March 20, 2017, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

The trial court issued an order substituting retained counsel for appellant on April 3, 2017.
This Court has previously granted appellant four extensions of time totaling 222 days to

file the brief, and appellant now seeks an additional 30 days, until December 31, 2017, to

file the brief.

        The Court GRANTS appellant’s fifth motion for extension to file the brief and

ORDERS the Honorable Joseph A. Connors III to file the brief on or before January 2,

2018. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.   No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of December, 2017.




                                            2